Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Claims 1–4 (Group I), are drawn to a method performed at a payment gateway server involving the server receiving a request from a user to conduct a transaction, classified in G06Q 20/105 (involving programming of a portable memory device, e.g. IC cards, "electronic purses"); G06Q 20/351 (Virtual cards).
Claims 5–8 (Group II), are drawn to a method performed on a client device of a userclassified in G06Q 20/065 (Private payment circuits, e.g. involving electronic currency used among participants of a common payment scheme, using e-cash).
Claims 9–12 (Group III), are drawn to a method performed on a payment gateway server involving the server receiving a request from a digital wallet provider classified in G06Q 20/3678 (using electronic wallets or electronic money safes involving electronic purses or money safes; e-cash details, e.g. blinded, divisible or detecting double spending; G06Q 20/40 (Authorizations, e.g. identification of payer or payee, verification of customer or shop credentials)
Inventions of Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is Group I has utility separate from Groups II and III, such as a user requesting a transaction at a payment server; Group II has separate utility from Groups I and III, since it involves a user device performing steps involving account credentials and a virtual wallet key; and Group III has separate utility from Groups I and II, since it involves a server receiving a request from a digital wallet provider.  The payment gateway server of Group I, can be used without the recited methods of Groups II or III, and its utility is in no way limited by the utility of Groups II or III.  Similarly, the user device of Group II is in no way limited by the utility of the payment gateway servers of Groups I or III; and the payment gateway server of Group III, is no way limited by the utility of the payment gateway sever of Group I or the user device of Group II.  The scope of each of these claims contain subcombinations usable together, the combination of which does not require the particulars of the subcombination of any other group of claims.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
The inventions fall into two different classifications.
The inventions will require more than two different fields of search (e.g., Group I and Group II will each require different search queries, and searches directed toward a server receiving request from a client device for Group I are unlikely to find the functional steps recited in the methods of Groups II or III; similarly, searches directed toward the user device of Group II are unlikely to find the functional steps recited in the methods of Groups I or III; and searches directed toward the server receiving a request from a digital wallet provider of Group III are unlikely to find the functional steps recited in the methods of Groups I or II).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY L. LICITRA
Examiner
Art Unit 3685



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685